FILED
                             NOT FOR PUBLICATION                             JUN 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GUILLERMO SORTO-ARGUETA,                         No. 08-74247

               Petitioner,                       Agency No. A070-663-743

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Guillermo Sorto-Argueta, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing

for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002), we deny

the petition for review.

      The agency did not abuse its discretion in denying Sorto-Argueta’s motion

to reopen because Sorto-Argueta’s mistaken belief that his hearing was on a

different date does not constitute exceptional circumstances within the meaning of

8 U.S.C. § 1229a(e)(1), and denial of the motion did not lead to an unconscionable

result. See Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (per

curiam) (mistaken belief regarding the time of the hearing did not constitute

exceptional circumstances).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-74247